Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,513,840. Although the claims at issue are not identical, they are not patentably distinct from each other because each feature recited in claims 1 - 15 of the instant application are met by the combination of claims in the granted patent. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mclean (US Patent 5,661,857) in view of Kenny et al (US Patent 7,437,779 herein after Kenny). 
Regarding Claim 1, Mclean shows a connector (21) for guiding liquid out of a disposable liner (30) in a basin (10) when the liquid has exceeded a prescribed height in the basin, 
wherein the basin comprises: 
a bottom surface (see annotated figure below) and an upright peripheral wall surface (see annotated figure below) extending upwardly from the bottom surface to a 
an overflow aperture (see annotated figure below) in the basin above the bottom surface having a lowest point (see annotated figure below) at the prescribed height to enable the liquid to exit the interior volume of the basin when the liquid exceeds the prescribed height;
an overflow drainage conduit (22) outside the interior volume of the basin; and 
a throat (see annotated figure below) fluidically connecting the overflow aperture and the overflow drainage conduit; 
wherein the liner comprises a body of impermeable material forming an amorphous bag, having a peripheral edge(42, 32) defining an open top of the bag, configured to be placed in the basin in a working position in which the body is covering the peripheral wall surface and the bottom surface of the basin for containing the liquid (Fig.2); 
wherein the bag has a first inner side (see annotated figure below) delimiting an interior of the bag for retaining the liquid and a second outer side (see annotated figure below)  adapted to contact the basin in the working position (Fig.2), and a thickness measured from the first inner side to the second outer side (Fig.2); 
the connector comprising: 
a conduit (43) adapted to convey liquid and arranged for fluidically communicating the overflow aperture of the basin with an overflow opening formable through the thickness of the bag (Fig.2), so that when the liquid retained by the liner in 

    PNG
    media_image1.png
    665
    1150
    media_image1.png
    Greyscale

Regarding Claim 2 Mclean shows The connector of claim 1 wherein the conduit comprises first and second ends (see annotated figure below) between which a path for overflow through the conduit is defined, and a periphery of the conduit sized and shaped in a manner arranged to substantially match a void defined by the throat (Fig.5) so that in an operating position the conduit is supported in the throat by nesting therein with an outer surface of the conduit in contact with an interior peripheral surface of the throat (see annotated figure below).  

    PNG
    media_image2.png
    419
    639
    media_image2.png
    Greyscale

Regarding Claim 3, Mclean shows The connector of claim 1 further including a circumferential lip (see annotated figure below) extending outwardly from an outer surface of the conduit with respect to a path for overflow defined between opposite ends of the conduit, the lip defining an annular contact surface (see annotated figure below) which meets the outer surface of the conduit around a circumference thereof and which is arranged to contact the first inner side of the bag (see annotated figure below) around the overflow opening when the bag is in the working position such that a fluidic seal can be formed therewith (column 3 lines 50-55).  

    PNG
    media_image3.png
    419
    639
    media_image3.png
    Greyscale

Regarding Claim 4, Mclean shows The connector of claim 1, in combination with the liner, wherein the bag meets an outer surface of the conduit when the bag is in the working position such that the overflow opening is sized and shaped to match the conduit's periphery defined by the outer surface of the conduit (Figs 4 & 5).  
Regarding Claim 5, Mclean shows the connector of claim 1, in combination with the liner, wherein the connector is fastened to the liner so that the liner and the connector are unitary (column 3 lines 50-55).  
Regarding claim 6, Mclean shows a connector (21) for bridging between an overflow aperture in a basin and an overflow opening in a disposable liner (30) which can be disposed in a working position in the basin to contain a liquid; 
wherein the basin has a bottom surface (see annotated figure below) and an upright peripheral wall surface (see annotated figure below) extending upwardly from the bottom surface to a top rim (13) of the basin, the peripheral wall and the bottom 
wherein the liner is configured to cover the bottom surface and the peripheral wall surface of the basin in the working position to form a receptacle for retaining the liquid (Fig.2), the receptacle having a floor portion (33) and a peripheral wall portion  (near 34) extending upwardly therefrom registered with the bottom surface of the basin and the peripheral wall surface of the basin respectively; 
wherein the overflow aperture (see annotated figure below) of the basin is in the basin above the bottom surface of the basin to enable the liquid to exit the interior volume of the basin when the liquid exceeds a prescribed height therein; 
wherein the basin comprises an overflow drainage conduit (22) located externally of the interior volume of the basin for guiding the liquid which has exited the interior volume of the basin away therefrom; 
wherein the basin comprises a throat (see annotated figure below) fluidically communicating the overflow aperture and the overflow drainage conduit, the throat having an interior surface which encompasses a direction of overflow through the throat from the overflow aperture to the overflow drainage conduit; 
wherein the overflow opening of the liner is formed through a thickness of the liner from a first inner side of the liner delimiting an interior of the liner for retaining the liquid and a second outer side (see annotated figure below)  adapted for contacting the basin in the working position;
wherein the overflow opening of the liner is defined in the peripheral wall portion so as to register with the overflow aperture of the basin in the working position of the 
the connector comprises a conduit (21) adapted to convey the liquid from a first end to a second insertion end between which is defined a path for overflow through the conduit; 
wherein the conduit has an interior surface (see annotated figure below)  exposable to the liquid and an opposite outer surface (see annotated figure below); wherein the conduit is arranged to form a fluidic seal with the liner at the overflow opening; wherein the connector is configured to bridge between the overflow opening and the overflow aperture in the basin and to extend past the overflow aperture into the throat of the basin in an operating position (see annotated figure below) of the connector in which the first end of the conduit is in fluidic communication with the interior of the liner and the second insertion end of the conduit is located in or adjacent the throat (see annotated figure below), so that when the liquid retained by the liner within the basin exceeds the prescribed height the liquid is enabled to drain out of the interior volume of the basin without leaking between the second outer side of the liner and the peripheral wall surface of the basin (column 3 lines 50-60; and wherein the outer surface of the conduit defines a periphery of the conduit sized and shaped to substantially match a void defined by the interior surface of the throat  (Fig.5) so that in the operating position the outer surface of the conduit is in contact with the interior surface of the throat to support the conduit in the throat.  Mclean fails to show a flexible 

    PNG
    media_image1.png
    665
    1150
    media_image1.png
    Greyscale

Regarding Claim 7, Mclean shows the connector of claim 6, in combination with the liner, wherein the connector is fastened to the liner so that the liner and the connector are unitary (column 3 lines 50-55).  
Regarding claim 8, Mclean shows The connector of claim 6 further comprising a circumferential lip (see annotated figure below) extending transversely from the outer surface of the conduit with respect to the path for overflow defined by the conduit, the lip defining an annular contact surface (see annotated figure below) which meets the outer surface of the conduit around a circumference thereof and which, in the operating position, is arranged to be in contact with the first inner side of the liner around the (see annotated figure below), such that in the operating position a fluidic seal can be formed between the lip and the liner (column 3 lines 50-55).  
 
    PNG
    media_image3.png
    419
    639
    media_image3.png
    Greyscale

Regarding claim 9, Mclean shows the connector of claim 6, in combination with the liner, wherein the liner meets the outer surface of the conduit of the connector such that the overflow opening in the liner is sized and shaped to match the transverse periphery of the conduit (Figs 4 &5).  
Regarding Claim 10, Mclean shows a  method of using a replaceable liner to contain liquid in a basin (10), the basin having an overflow aperture (near 21) in the basin at a prescribed height above a bottom of the basin to enable the liquid to drain out of an interior of the basin delimited by said interior surface when the liquid exceeds the prescribed height (column 4 lines 1-5), the method comprising: placing the replaceable liner in the form of a thin flexible material over the interior surface of the basin to contain the liquid within the liner and to cover the overflow aperture (column 1 lines 50-60); puncturing the liner to form an opening therein at a location registering with the overflow Mclean fails to show a flexible liner. Kenny teaches a flexible liner (column 2 lines 19-25). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the step of inserting a liner flexible in order to allow for easy installation of the liner.  
Regarding Claim 11, Mclean shows the method of claim 10, wherein the liner is punctured using the connector (column 3 lines 50-55).  
Regarding Claim 12, Mclean shows the method of claim 11, wherein the liner is secured over a rim of the basin (column 3 lines 40-45).  
Regarding Claim 13, Mclean shows the method of claim 12, further comprising filling the basin with liquid to a height of at least the prescribed height (column 4 lines 1-5).  
Regarding Claim 14, Mclean shows the method of claim 11, further comprising filling the basin with liquid to a height of at least the prescribed height (column 4 lines 1-5). 
Regarding Claim 15, Mclean shows the method of claim 10, wherein the liner is secured over a rim of the basin (column 3 lines 40-45).    
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198. The examiner can normally be reached Mondays & Tuesdays 8 am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN A CRANE/Primary Examiner, Art Unit 3754